DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 116, 118.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-11 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0327196, Gledhill et al.
	In regards to claim 1, in Figures 1 and 5-13 along with paragraphs detailing said figures, Gledhill et al disclose a fitting adapted to be coupled to a tube, the fitting comprising: a body (18) having an opening, the opening being in fluid communication with an inner region of the body; and a snap ring (16) positioned within the inner region, the snap ring having a ring wall, a plurality of first slots, a plurality of second slots, and a plurality of ring fingers, the ring wall extending between a first end and a second end of the snap ring, an inner surface of the ring wall defining an interior region of the snap ring that is sized to receive insertion of the tube through the snap ring, each first slot of the plurality of first slots extending through the first end and in a direction generally toward the second end along a first segment of the ring wall, and ending at a first end wall of the first slot, an outer surface of the first segment having a conical configuration, each ring finger of the plurality of ring fingers being defined at least in part by an area of the first segment that is positioned between adjacent first slots of the plurality of first slots, each second slot of the plurality of second slots extending from the second end in a direction generally toward the first end to a second end wall, and extending into at least some of the plurality of ring fingers, and wherein the second end wall is in closer proximity than the first end wall to the first end of the snap ring.
	In regards to claim 2, in Figures 1 and 5-13 along with paragraphs detailing said figures, Gledhill et al disclose the ring wall further comprises a second segment, the second segment being positioned between the second end of the snap ring and the first segment of the ring wall, the inner surface of the ring wall being outwardly tapered along the second segment from the first segment to the second end.
	In regards to claim 3, in Figures 1 and 5-13 along with paragraphs detailing said figures, Gledhill et al disclose the plurality of ring fingers comprises a first set of ring fingers and a second set of ring fingers, the plurality of second slots extending into the first set of ring fingers but not into the second set of ring fingers, and wherein an inner recess extends into the inner surface of the area of the first segment associated with each ring finger of the second set of ring fingers, the inner recess also extending into at least a portion of the inner surface of the second segment.
	In regards to claim 4, in Figures 1 and 5-13 along with paragraphs detailing said figures, Gledhill et al disclose a depth of the inner recess reaches an apex at a transition between the first segment and the second segment.
	In regards to claim 5, in Figures 1 and 5-13 along with paragraphs detailing said figures, Gledhill et al disclose the first segment is configured to provide a generally inwardly directed spring force towards the interior region of the snap ring, and the second segment is configured to provide a generally outwardly directed spring force in a direction that is generally away from the interior region of the snap ring.
	In regards to claim 6, in Figures 1 and 5-13 along with paragraphs detailing said figures, Gledhill et al disclose the first slots of the plurality of first slots do not extend into the second segment.
In regards to claim 8, in Figures 1 and 5-13 along with paragraphs detailing said figures, Gledhill et al disclose each ring finger of the plurality of ring fingers includes a retention projection (between 52 and 54) that projects inwardly from the ring finger toward a central longitudinal axis of the snap ring and defines at least a portion of an opening to the interior region.
In regards to claim 9, in Figures 1 and 5-13 along with paragraphs detailing said figures, Gledhill et al disclose the snap ring further includes a plurality of retention tabs (46) outwardly extending from the second segment, and wherein the body includes a plurality of retention openings, each retention tab of the plurality of retention tabs being positioned in a retention opening of the plurality of retention openings (66).
	In regards to claim 10, in Figures 1 and 5-13 along with paragraphs detailing said figures, Gledhill et al disclose the plurality of first slots are angularly offset relative to the plurality of second slots.
In regards to claim 18, in Figures 1 and 5-13 along with paragraphs detailing said figures, Gledhill et al disclose a snap ring for a fitting that is adapted to be coupled to a tube, the snap ring comprising: a ring wall that extends between a first end and a second end of the snap ring, an inner surface of the ring wall defining an interior region of the snap ring that is sized to receive insertion of the tube through the snap ring; a plurality of first slots, each first slot of the plurality of first slots extending through the first end and in a direction generally toward the second end along a first segment of the ring wall, and ending at a first end wall of the first slot, an outer surface of the first segment having a conical configuration; a plurality of ring fingers, each ring finger of the plurality of ring fingers being defined at least in part by an area of the first segment that is positioned between adjacent first slots of the plurality of first slots; and a plurality of second slots, each second slot of the plurality of second slots extending from the second end in a direction generally toward the first end to a second end wall, and extending into at least some of the plurality of ring fingers, the second end wall being in closer proximity than the first end wall to the first end of the snap ring.
	In regards to claim 19, in Figures 1 and 5-13 along with paragraphs detailing said figures, Gledhill et al disclose the ring wall further comprises a second segment, the second segment being positioned between the second end of the snap ring and the first segment of the ring wall, the inner surface of the ring wall being outwardly tapered along the second segment from the first segment to the second end.
	In regards to claim 20, in Figures 1 and 5-13 along with paragraphs detailing said figures, Gledhill et al disclose the first segment is configured to provide a generally inwardly directed spring force towards the interior region of the snap ring, and the second segment is configured to provide an outwardly directed spring force in a direction that is generally away from the interior region of the snap ring, and wherein each ring finger of the plurality of ring fingers includes a retention projection that projects inwardly from the ring finger toward a central longitudinal axis of the snap ring and defines at least a portion of an opening to the interior region.

Allowable Subject Matter
Claims 12-17 are allowed.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679